DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application claims priority to Non-Provisional Application 13/383,320 filed January 1, 2012 now Patent No. 10,105,506; to National Stage Application No. PCT/AU2020/000393 filed April 7, 2010; and to Provisional Application 61/225,327 filed July 14, 2009.

Status of Claims 
This Office Action is responsive to Applicant’s response filed on January 12, 2021. Claims 1-20 are presently pending in this application. Claims 1-20 were previously rejected under 35 U.S.C. 101 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 12-16, 22-24, 26-28, and 30 of U.S. Patent No. 10,105,506.
Applicants filing of a terminal disclaimer on January 12, 2021 directed to U.S. Patent No. 10,105,506 renders moot the previous nonstatutory double patenting rejection under 35 U.S.C. 101 rendering the pending claims allowable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is a child of Non-Provisional Application 13/383,320 filed January 1, 2012 now Patent No. 10,105,506. Thus, prior art of record Milne et al. (U.S. Publication No. 2008/0078390; hereinafter: "Milne") discloses a breathing assistance system that controls the display of data. Milne fails to disclose or suggest the invention as disclosed in claim 1.  Specifically, the breathing assistance system of Milne does not store an association of arrays of pressure delivery parameter settings with a plurality of respiratory pathology 
Prior art of record Chalvignac (WO 2004/020030 A1), Axe et al (Publication Number 2010/0275921, Habashi (Publication Number 2003/0111078), Berthon-Jones (U.S. Patent Number 6,575,163), and Melker et al (U.S. Patent Number 6,000,396) alone or in combination with Milne fail to render obvious the claimed invention.
Similar rational is applied to independent claims 11 and 20. Therefore, claims 2-10 and 12-19 are allowable by virtue of their dependence from independent claims 1 and 11, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        


/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785